Citation Nr: 0300699	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  00-15 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right foot and 
ankle disorder.

3.  Entitlement to a rating higher than 10 percent for a 
dorsal spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
April 1999.

This case comes before the Board of Veterans' Appeals 
(Board) from an October 1999 RO decision which, in part, 
denied service connection for a left knee disorder and for 
a right foot and ankle disorder.  The RO also granted 
service connection and a 10 percent rating for a dorsal 
spine disorder, and the veteran appeals for a higher 
rating for that condition.


FINDINGS OF FACT

1.  A left knee disorder is not shown in service, and a 
left knee disorder has not been diagnosed subsequent to 
service.

2.  The veteran currently has degenerative changes of the 
first metatarsophalangeal joint of the right foot, as well 
as residuals of a right ankle injury, and such conditions 
began in service.

3.  The veteran's service-connected dorsal spine disorder 
is manifested by some limitation of motion, without 
ankylosis.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

2.  Degenerative changes of the right foot and residuals 
of a right ankle injury were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

3.  The criteria for a rating in excess of 10 percent for 
a dorsal spine disorder are not met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. 4.71a, Diagnostic 
Codes 5288, 5291 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the veteran has been notified of 
the evidence necessary to substantiate his claims.  
Relevant medical records have been obtained and VA 
examinations have been provided.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

I.  Service connection

Service connection may be granted for a disability due to 
a disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, such as arthritis, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A.  Left knee disorder

The veteran served on active duty from October 1989 to 
April 1999.  His service medical records do not indicate 
the presence of any left knee problem.  In connection with 
his current claim, the veteran has acknowledged that he 
was not treated in service for left knee problems.  

Post-service medical evidence does not demonstrate a 
current left knee disorder.  A VA examination in June 1999 
notes the veteran's complaints of left knee problems.  
However, on examination, there was full left knee range of 
motion, and anterior and posterior drawer signs and 
McMurray's sign were negative.  Left knee crepitance was 
noted, but there was no indication that this reflected an 
abnormality.  X-rays of the left knee were normal.  A left 
knee disorder was not diagnosed on this examination.  In 
addition, post-service treatment records from 1999 to 2002 
are devoid of references to any left knee problem.  

A left knee disorder was not shown in service.  Arthritis 
of the left knee is not shown within the presumptive year 
after service.  In fact, there is no medical evidence of a 
chronic left knee disorder after service.  One requirement 
for service connection is medical proof of the existence 
of the claimed disability.  See Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Here, the medical evidence indicates the veteran 
does not currently have a chronic left knee disability, 
and thus there may be no service connection.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and service 
connection for a left knee disability must be denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Right foot and ankle disorder

Service medical records from August to October 1995 show 
the veteran sprained and resprained his right ankle 
multiple times.  X-rays at that time showed no ankle 
fracture.  Later medical records from 1998 note a history 
of an ankle sprain.  The veteran was discharged from 
active service in April 1999, and that same month he filed 
a claim for service connection for a right foot condition 
(later referenced as both a right foot and ankle 
condition).

It should be noted that during service the veteran 
sustained a gunshot wound to the right lower leg, and 
residuals of that right leg gunshot wound have been 
service-connected.

At a June 1999 VA examination, the veteran reported that 
since service his right ankle easily gave way; he said he 
twisted it 2 or 3 times a month, which would result in 
swelling.  Findings included some decreased sensation from 
the area of the right ankle up to the site of the gunshot 
wound of the right lower leg.  X-rays of the right foot 
showed minimal degenerative changes of the 1st 
metatarsophalangeal joint.  Diagnoses at the VA 
examination, besides residuals of a gunshot wound of the 
right lower leg, included status post "fracture" of the 
right ankle.

As to the right foot, service medical records do not 
clearly show a chronic condition.  Yet, within days of 
leaving service, the veteran claimed he had a right foot 
disorder from service.  The VA examination noted 
degenerative changes of the 1st metatarsophalangeal joint 
of the right foot.  Even assuming that arthritis of the 
right foot was not manifest to a compensable degree within 
the year after service as required to raise a presumption 
of service connection (only arthritis of one minor right 
foot joint was verified by X-rays), given the veteran's 
history and the findings of arthritis so soon after 
service, it is reasonable to conclude that this problem 
started in service.  38 C.F.R. § 3.303(d).  With 
application of the benefit of the doubt rule, 38 U.S.C.A. 
§ 5107(b), the Board finds that current degenerative 
changes of the right foot were incurred in service, 
warranting service connection.

The Board notes that findings at the above VA examination 
were sparce as to functioning of the right ankle, and the 
record does not verify a prior ankle "fracture."  However, 
the veteran had multiple right ankle sprains in service, 
reports ongoing problems with right ankle instability, and 
the VA examination apparently found some current residuals 
of a right ankle injury.  With application of the benefit 
of the doubt rule, 38 U.S.C.A. § 5107(b), the Board finds 
that current residuals of a right ankle injury were 
incurred in service, warranting service connection.

II.  Higher rating 

Service connection and a 10 percent rating for a dorsal 
spine disorder, characterized as chronic dorsal somatic 
dysfunction, was granted by the RO, effective as of April 
24, 1999, the day following the veteran's last day of 
active service.  The veteran appeals for a higher initial 
rating.

VA examinations in June 1999 and August 2001, as well as 
post-service treatment records from 1999 to 2002, note the 
veteran complains of pain in the dorsal spine area (also 
referred to as the thoracic spine or mid back area).  The 
medical records show he has some limitation of motion of 
the dorsal spine, although motion is still possible, and 
there is no muscle spasm of this area.  X-rays of the 
dorsal spine show no arthritis.

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The maximum rating for limitation of motion of the dorsal 
spine is 10 percent, and such is assigned when limitation 
is moderate or severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5291.  Since the veteran is already assigned this maximum 
rating, the effects of pain on limitation of motion would 
not support a higher rating.  38 C.F.R. §§ 4.40, 4.45; 
Spencer v. West 13 Vet.App. 376 (2000).  A rating of 20 
percent may be assigned if there is favorable ankylosis of 
the dorsal spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5288.  However, the medical evidence indicates that the 
veteran's dorsal spine is not ankylosed (i.e., fixed in 
one position), and thus a higher rating under this code is 
not in order.

The Board notes that this is an initial rating case on the 
granting of service connection, and thus different 
percentage ratings may be assigned for different periods 
of time since the effective date of service connection 
("staged ratings") based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, the evidence 
shows no distinct periods of time, since the effective 
date of service connection, during which the veteran's 
dorsal spine disorder has been more than 10 percent 
disabling.

As the preponderance of the evidence is against the claim 
for a higher rating for the dorsal spine disability, the 
benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  Gilbert, supra.


ORDER

Service connection for a left knee disorder is denied.  

Service connection for degenerative changes of the right 
foot, and for residuals of a right ankle injury, is 
granted.

A higher rating for a dorsal spine disorder is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

